DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2021/0266539).
	As per claim 1,  Lee discloses a prediction method for an image block, wherein a current block comprising a first prediction sub block and a second prediction sub block, the prediction method comprising:

	parsing a second index from the bitstream (¶ 314);
	comparing the first index with the second index (¶ 316 );
	adjusting the second index in the event that if the second index is equal to or greater than the first index (¶ 316 );
	and obtaining prediction information of the second prediction sub-block according to the adjusted second index (¶ 316).  
	As per claim 2, (Original) The prediction method of claim 1, wherein adjusting the second index comprising:
	incrementing the second index by m, wherein m is a positive integer (¶ 316).  
	As per claim 3, (Original) The prediction method of claim 2, wherein m is one (¶ 316).
	As per claim 4, Lee discloses the prediction method of claim 1, wherein the prediction method further comprising:
	obtaining a candidate list for the current block (¶ 182; A merge candidate list including merge candidates may be generated (S1102).).
	As per claim 5, (Original) The prediction method of claim 4, wherein the prediction information of the first prediction sub-block is obtained from the candidate list according to the first index (¶ 315).  
claim 6, (Original) The prediction method of claim 4, wherein the prediction information of the second prediction sub-block is obtained from the candidate list according to the adjusted second index (¶ 315).
	As per claim 7, Lee discloses the prediction method of claim 4, wherein the candidate list is a candidate list of Merge Mode (¶ 182; A merge candidate list including merge candidates may be generated (S1102).).  
	As per claim 8, Lee discloses the prediction method of claim 7, wherein the prediction method further comprising:
	 parsing a first number to determine a maximum allowed candidate index in the candidate list (¶ 186; When isAdjacentMergeflag is 1, syntax element merge_idx specifying any one among the adjacent merge candidates may be signaled. The maximum value of syntax element merge_idx may be set to a value obtained by subtracting 1 from the number of adjacent merge candidates.);
	 and obtaining a maximum index based on the maximum allowed candidate index, wherein the first index is not greater than the maximum index (¶ 186; The maximum value of syntax element merge_idx may be set to a value obtained by subtracting 1 from the number of adjacent merge candidates.).  
	As per claim 9, Lee discloses the prediction method of claim 8, wherein obtaining the maximum index based on the maximum allowed candidate index, comprising comprises: parsing a second number to derive a difference between the maximum allowed candidate index and the maximum index; and obtaining the maximum index by a calculation between the maximum allowed candidate index and the difference (¶ 186 and 187).
claim 10, Lee discloses the prediction method of claim 1, wherein the prediction method further comprising: parsing a third number to determine the a maximum index (¶ 186 and 187).
	As per claim 11, Lee discloses the prediction method of claim 1, wherein the a maximum allowed candidate index is not less than the a maximum index (¶ 186 and 187).  
	As per claim 12, the prediction method of claim 1, wherein the first index or the second index is binarized according to a truncated unary code (¶ 75 and 86).  
	As per claim 13, Lee discloses the prediction method of claim 12, wherein a first bin of the binarized first index or second index is coded using regular coding mode of context adaptive binary arithmetic coding (CABAC) (¶ 75 and 86; ¶ 75: The entropy coding part 165 may encode various information such as residual coefficient information and block type information of a coding unit, prediction mode information, partitioning unit information, prediction unit information and transmission unit information, motion vector information, reference frame information, block interpolation information, and filtering information input from the rearrangement part 160 and the prediction parts 120 and 125.).
	As per claim 14, Lee discloses the prediction method of claim 12, wherein a non-first bin of the binarized first index or second index is coded using bypass coding mode of CABAC (¶ 75 and 86).
	Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
claim 16, arguments analogous to those presented for claim 2 are applicable for claim 16.
	Regarding claim 17, arguments analogous to those presented for claim 3 are applicable for claim 17.
	Regarding claim 18, arguments analogous to those presented for claim 4 are applicable for claim 18.
	Regarding claim 19, arguments analogous to those presented for claim 5 are applicable for claim 19.
	Regarding claim 20 arguments analogous to those presented for claim 6 are applicable for claim 20.
	Regarding claim 21, arguments analogous to those presented for claim 7 are applicable for claim 21.
	Regarding claim 22, arguments analogous to those presented for claim 8 are applicable for claim 22.
	Regarding claim 23, arguments analogous to those presented for claim 9 are applicable for claim 23.
	Regarding claim 24, arguments analogous to those presented for claim 10 are applicable for claim 24.
	Regarding claim 25, arguments analogous to those presented for claim 11 are applicable for claim 25.
	Regarding claim 26 arguments analogous to those presented for claim 12 are applicable for claim 26.
claim 27, arguments analogous to those presented for claim 13 are applicable for claim 27.
	Regarding claim 28 arguments analogous to those presented for claim 14 are applicable for claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487